Citation Nr: 0307391	
Decision Date: 04/17/03    Archive Date: 04/24/03	

DOCKET NO.  02-08 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a neck injury. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1958.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In a decision of April 2001, the Board denied entitlement to 
service connection for the residuals of a neck injury, and 
for a low back disorder.  Since the time of that decision, 
the veteran has submitted additional evidence in an attempt 
to reopen his claim.  The RO found that such evidence was 
both new and material, but continued its denial of service 
connection for the residuals of a neck injury, and for a low 
back disorder.  The case is now before the Board for 
appellate review.


FINDINGS OF FACT

1.  In a decision of April 2001, the Board denied entitlement 
to service connection for the residuals of a neck injury, and 
for a low back disorder.

2.  Evidence submitted since the time of the Board's April 
2001 decision is neither cumulative nor redundant, and of 
sufficient significance that it raises a reasonable 
possibility of substantiating the veteran's current claims.


CONCLUSIONS OF LAW

1.  The decision of the Board in April 2001 denying the 
veteran's claims for service connection for the residuals of 
a neck injury and for a low back disorder is final.  
38 U.S.C.A. §§ 1131, 7104 (West 2002).

2.  Evidence received since the time of the Board's April 
2001 decision denying entitlement to service connection for 
the residuals of a neck injury, and for a low back disorder, 
is new and material, and sufficient to a proper reopening of 
the veteran's claims.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board wishes to make it clear that it has 
given due consideration to the provisions of the recently-
passed Veterans' Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100-5126 (West 2002) ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002), as those provisions 
redefine the obligations of the VA with respect to the duty 
to assist, and the enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  However, in the case at hand, it is 
clear that the VA has met its "duty to assist" the veteran in 
the development of all facts pertinent to his claims.  In 
that regard, in correspondence of February and May 2002, the 
veteran indicated that he had been informed of the provisions 
of the VCAA, and of how it applied to his current, and any 
future, claims.  The veteran further indicated that there was 
currently no other evidence of record needed to substantiate 
his current claims which was not already associated with his 
record.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of the VA to 
further notify the veteran what evidence would be secured by 
the VA, and what evidence would be secured by the veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to assist the veteran exists in this case.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3,156(a)).  This amendment is effective only for 
claims filed on or after August 29, 2001.  Consequently, the 
current appeal will be decided under the new version of 
§ 3.156(a).


Factual Background

In a prior decision of January 1998, the Board denied 
entitlement to service connection for the residuals of a neck 
injury, and for a low back disorder, claimed as the residual 
of an inservice spinal tap.  In that decision, the Board 
found that the majority of the veteran's service medical 
records were unavailable, in that such records were 
apparently destroyed in a fire at the National Personnel 
Records Center in 1973.  However, some service medical 
records were obtained from ancillary sources, pursuant to 
previous remands by the Board.

Based on a review of the pertinent evidence of record, the 
Board found that the veteran suffered from a current 
disability of the cervical spine, to wit, cervical 
spondylosis, status post cervical fusion, as found on VA 
examination in March 1997.  The Board further found that 
records of treatment during service were negative for 
complaints or findings of any neck injury or disorder, 
notwithstanding the veteran's contentions that he had 
sustained a neck injury at the time of a motor vehicle 
accident in 1957.  Significantly, there were no records of 
treatment for a cervical spine disorder between the time of 
the veteran's discharge and 1986.  Further review revealed 
evidence of a herniated nucleus pulposus at the level of the 
6th and 7th cervical vertebrae in April 1987, for which the 
veteran underwent a partial hemilaminectomy.  However, none 
of the records surrounding treatment of the veteran's 
cervical spine disorder, including records of treatment 
following a post service motor vehicle accident in 1988, and 
a second diskectomy in 1989, made any reference to an 
inservice injury.  Not until VA examinations conducted in 
conjunction with the veteran's claim for service connection 
for the residuals of a neck injury did the veteran report a 
history of a neck injury in service.  As of the time of a 
recent VA examination, the examiner determined that most of 
the veteran's cervical spine changes appeared to be chronic 
and degenerative in nature, and unrelated to an inservice 
injury, or a motor vehicle accident in 1988.  

Regarding the veteran's claimed low back disorder, the Board 
noted that, at the time of a February 1993 examination, there 
were in evidence certain early degenerative changes in the 
veteran's lower lumbar spine.  In March 1997, examination 
findings were consistent with mechanical low back pain.  The 
Board found that, while in service, the veteran underwent a 
spinal tap as part of his treatment for headaches.  However, 
this spinal tap was negative for complaints or findings 
indicative of a low back disorder.  At the time of 1997 VA 
neurologic and orthopedic examinations, the examining 
physicians were of the opinion that the veteran's low back 
disorder was not medically related to service, and 
specifically ruled out any causal relationship between that 
disorder and an inservice spinal tap.  Further noted was that 
the veteran had submitted no competent medical evidence 
rebutting the physician's opinions, or which related any 
present low back disability to an inservice spinal tap. 

Based on the aforementioned evidence, the Board concluded 
that the veteran's residuals of neck injury and low back 
disorder were unrelated to any incident or incidents of his 
period of active military service.  Accordingly, service 
connection for the residuals of a neck injury, and for a low 
back disorder, was denied.

In a decision of April 2001, the Board continued its denial 
of service connection for the residuals of a neck injury, and 
for a low back disorder.  The Board noted that, since the 
time of the Board's prior decision in January 1998, the 
veteran had submitted many postservice medical records, some 
of which were considered by the Board in its 1998 decision.  
Additional medical records, showing cervical spine and low 
back disorders since the 1980's, though not before the Board 
in 1998, were not new, inasmuch as they contained only 
cumulative information.  Moreover, the additional medical 
records failed to link the veteran's cervical spine or low 
back conditions with any incident or incidents of his period 
of active military service.  Under such circumstances, the 
Board concluded that the veteran had failed to submit new and 
material evidence sufficient to reopen his previously denied 
claims for service connection for neck and low back 
disorders.  

In correspondence of October 2001, one of the veteran's 
private physicians, a Dr. Wickiser, noted that the veteran 
had been under his care since February 27, 2001, for 
complaints of low back and neck pain.  Reportedly, these 
symptoms had been intermittently present for a number of 
years, and were aggravated by physical exertion.  Also noted 
was a history of prior neck surgery, and involvement in a 
"head-on" collision in January 2001.

On physical examination, the veteran displayed restricted 
range of motion of his cervical and lumbar spine.  There was 
decreased strength in the veteran's right hand, the right 
hand being his dominant hand.  Orthopedic tests were positive 
for increased pain in the lower back, and muscle spasm was 
present in the cervical, thoracic, lumbar, and gluteal 
musculature.

Radiographic studies undertaken in February 2001 showed a 
loss of normal cervical lordosis, in conjunction with a 
posterior displacement of the third cervical vertebra.  
Degenerative changes were present throughout.  There was an 
obvious fusion at the level of the 5th and 6th cervical 
vertebrae.  Flexion and extension reviews revealed a definite 
decrease in cervical motion.  Radiographic studies of the 
lumbar spine showed evidence of transitional changes at the 
level of the 5th lumbar vertebra and 1st sacral segment, 
accompanied by disc space narrowing, and various other 
degenerative changes.  The pertinent diagnosis was multiple 
vertebral subluxations, with nerve root irritation 
accompanied by cervicalgia, lumbalgia, myalgia, and 
neuralgia.  

In correspondence of May 2002, another of the veteran's 
private physicians indicated that he had seen the veteran in 
May 2002, at which time he noted complaints of low back and 
leg pain.  Reportedly, the veteran's current problems 
consisted of degenerative arthritis of the spine, without 
myelopathy, in addition to lumbar and limb pain.  

On VA neurologic examination for an unrelated medical problem 
in June 2002, the veteran gave a history of a motor vehicle 
accident in 1957, at which time he was hit in the left 
temple, and became briefly unconscious.  According to the 
veteran, he was at that time told that he had suffered a 
fracture of the left side of his skull.  However, he did not 
require any surgery.  

On neurological examination, the veteran displayed a normal 
gait.  There was no straight leg raising sign, and strength 
was within normal limits, with normal deep tendon reflexes, 
normal sensation, normal coordination, and normal gait.  The 
clinical impression was of a normal neurologic examination.

In correspondence of June 2002, the aforementioned Dr. 
Wickiser, indicated that the veteran had originally informed 
him that he (i.e., the veteran) had been injured on active 
duty, and felt that his back and neck problem stemmed from 
these injuries.

In the opinion of Dr. Wickiser, it was "very possible" that 
the veteran's present condition was related to his old 
injuries, inasmuch as his X-ray studies revealed the presence 
of disc degeneration in the neck and low back which was 
"long-standing" and the result of extensive trauma to those 
areas in the past.  Dr. Wickiser further indicated that, 
given the obvious ligament damage at C3, and the need for 
surgical intervention at C5 and C6, in conjunction with disc 
narrowing at C3, 4 and C6, 7, the veteran's generalized 
spinal degeneration was due to trauma at some point in his 
life.

According to Dr. Wickiser, the restricted range of motion in 
the veteran's spine noted in his previous report was due to 
ligament and disc damage evident on radiographic studies, and 
obviously the result of trauma in years past.  While the 
unavailability of the veteran's old military records made it 
somewhat difficult to pinpoint the exact time of the 
veteran's injury, it was felt that, given the fact that 
degenerative changes in the spine took years to be 
recognizable on X-rays, they were the result of significant 
trauma.  

Analysis

The veteran in this case seeks service connection for the 
residuals of a neck injury, and for a chronic low back 
disability.  In that regard, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Moreover, where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the Board, that 
determination is final.  38 U.S.C.A. § 7104 (West 2002).

Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  (38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.156(a) (2002)).

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

In the present case, at the time of a prior Board decision in 
January 1998, and most recently, in a Board decision of April 
2001, it was determined that the veteran's neck and low back 
disabilities had no relationship to any incident or incidents 
of his period of active military service, including an 
inservice spinal tap.  Those decisions were adequately 
supported by and consistent with the evidence of record, and 
are now final.  

Evidence submitted since the time of the Board's April 2001 
decision, consisting for the most part of various statements 
by the veteran's private physicians, is both "new" and 
"material" as to the issues of service connection for low 
back and neck disabilities.  

More specifically, since the time of the Board's April 2001 
decision, one of the veteran's private physicians has offered 
the opinion that the veteran's current neck and low back 
disabilities are "very possibly" the result of inservice 
trauma.  Such an opinion, at a minimum, provides a "more 
complete picture of the circumstances surrounding the origin 
of the disability(ies)," and, as such, is sufficient to a 
proper reopening of the veteran's previously denied claims.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Under 
such circumstances, the Board is of the opinion that the 
veteran's claims have been reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for the residuals of a neck injury is 
reopened, and to that extent only, the appeal is allowed.

New and material evidence having been submitted, the claim 
for service connection for a low back disorder is reopened, 
and, to that extent only, the appeal is allowed.


REMAND

As noted above, the veteran's claims for service connection 
for the residuals of a neck injury and a low back disorder 
have been reopened.  Accordingly, a de novo review of all 
pertinent evidence of record must now be undertaken. 

The Board further notes that, notwithstanding the additional 
evidence submitted, the exact nature and etiology of the 
veteran's current neck and low back disabilities remain 
somewhat unclear.  This is particularly the case given that 
the private physician (Dr. Wickiser) who offered the opinion 
precipitating the reopening of the veteran's claims first saw 
the veteran no earlier than February 27, 2001.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2002, the date of the 
veteran's most recent VA examination for 
compensation purposes, should be obtained 
and incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.

2.  The veteran should then be afforded 
an additional VA orthopedic examination, 
to include all appropriate studies, in 
order to more accurately determine the 
exact nature and etiology of his current 
neck and low back disabilities.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination, the 
examining physician should specifically 
comment as to whether the veteran's 
current neck and low back disabilities as 
likely as not had their origin during his 
period of active military service.  The 
claims file and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by this REMAND, and by the 
Veterans' Claims Assistance Act of 2000 
(VCAA), is completed.  If not, corrective 
action should be taken.

4.  Thereafter, the RO should 
readjudicate the issues of service 
connection for the residuals of a neck 
injury and a low back disorder on a de 
novo basis.  Should the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
	RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



